Citation Nr: 1444572	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.  What evaluation is warranted for residuals of a right knee meniscal tear since August 25, 2010?
 
2.  Entitlement to service connection for a hearing loss disability.  
 
3.  Entitlement to service connection for obstructive sleep apnea.  
 
 
REPRESENTATION
 
Appellant represented by:  Jan Dils, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from March 1981 to March 1985, January 1987 to January 1990, January 2006 to April 2007, and from June 2009 to October 2009.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
 
The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing was created and associated with the claims file.  
 
A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's January 2014 hearing transcript, and some VA medical records, including the September 2013 VA examination for sleep apnea, are located in Virtual VA.  
 
 
FINDINGS OF FACT
 
1.  In January 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his claims of entitlement to service connection for a hearing loss, and entitlement to an increased rating for residuals of a right knee meniscal tear.

2.  The evidence of a nexus between the Veteran's obstructive sleep apnea and his service is at least in equipoise.  
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the appeal for an increased rating for residuals of a right knee meniscal tear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  
 
2.  The criteria for withdrawal of the appeal for service connection to a hearing loss disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.  
 
3.  With resolution of reasonable doubt in the Veteran's favor, obstructive sleep apnea was incurred during his active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

In January 2014, the appellant stated that he wished to withdraw his appeal to the denials of entitlement to service connection for a hearing loss, and entitlement to an increased initial rating for residuals of a right knee meniscal tear.  Given this statement there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal to these issues and they are dismissed. 


Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for obstructive sleep apnea, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  
 
Merits of the Claim
 
Generally, to grant service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
 
The Veteran is currently diagnosed with obstructive sleep apnea, first noted in September 2010 and confirmed by an October 2010 sleep study.  
 
The Veteran deployed to Iraq as a respiratory specialist in a cardiopulmonary laboratory in 2009.   The Veteran's service treatment records do not note sleep apnea.  The records do show that in August 2009, then Veteran was concerned about his health because of exposure to sand and dust, but a November 2009 record shows the Veteran did not have any major persistent concerns about exposure to sand and dust during service.  
 
The Veteran was afforded a VA general examination in September 2010, after his diagnosis of sleep apnea.  The examination stated that medical records, but not the claims file, were reviewed.  Sleep apnea was not noted at this examination.  
 
The Veteran was afforded a VA examination in September 2013.  The examiner noted a VA outpatient treatment record of snoring starting in September 2010 and an October 2010 sleep study which diagnosed mild obstructive sleep apnea.  The examiner noted that the Veteran's spouse stated that the appellant had nightmares, snoring and that he stopped breathing at night.  At the examination, the Veteran stated that it was hard to say if he had sleep trouble in Iraq.  He denied having any memory of sleep difficulties during deployments prior to Iraq.  The Veteran's wife stated that she also had no memory of the appellant having sleeping trouble prior to his active duty in Iraq.  The examiner opined that the Veteran's sleep apnea was less likely than not related to his service because there were no complaints or treatment of sleep apnea symptoms while on active duty, from January to May 2009.  The examiner noted that since discharge, the Veteran had gained 25 pounds, but was not morbidly obese.  The examiner opined that it was "highly unlikely" that the Veteran suddenly developed sleep apnea during his five months of active duty and his post-discharge weight gain was much more likely to have contributed to his sleep apnea.   
 
The Veteran's wife submitted a lay statement in April 2013 noting that the appellant had trouble sleeping and nightmares after he returned from Iraq in 2009.  She stated that he would wake up with snoring and that he would stop breathing for short periods before restarting.  She reported sometimes needing to poke him to get him breathing again.  She tried to get him to seek medical attention, but the Veteran believed his poor sleep was due to pain from his knee disability.  The appellant's wife stated that once his knee was treated and he was off pain medication, the Veteran's sleep remained poor until he began using a CPAP machine.  
 
The Veteran's wife also submitted a lay statement in January 2014, saying that the appellant had always been healthy, and that he had not had sleep problems until he returned from Iraq.  She noted he had never previously snored, had apneic episodes, daytime sleepiness, or insomnia.  She reiterated that his symptoms began upon his return from Iraq and added that his snoring woke her up to the extent that she went downstairs to the couch in order to sleep.  
 
The Veteran submitted a letter from his private doctor, Dr. J.B., who stated the Veteran had been his patient since 2001 and that he had never treated him for sleep apnea before his deployment to Iraq in 2009.  
 
The Veteran testified at a January 2014 hearing that he was a trained respiratory therapist.  He reported having trouble sleeping in Iraq, but never had difficulty prior to that.  He stated that a nurse with whom he was deployed remembered him having red eyes and complaining of lack of sleep.  The Veteran reiterated his wife's statements that he had difficulty with sleeping, snoring, and cessation of breathing after separation.  He also confirmed that his wife sometimes slept on the couch and that she had pushed him to seek treatment before September 2010.  The Veteran noted the prevalence of dust and sand, even indoors, during his deployment.  The Veteran disputed that his sleep apnea was caused by weight gain, saying that he had lost weight prior to his noted 25-pound gain, and that the 25-pound gain brought him back to the weight at which he'd spent much of his adult life.  
 
The September 2010 examination reviewed medical files, but did not note which records were reviewed.  Furthermore, the claims file was not reviewed.  Therefore, while no sleep apnea was noted, the records were not thoroughly reviewed.  
 
The September 2013 VA examiner's opinion stated that the Veteran served on active duty from January to May 2009.  This is contradicted by the Veteran's DD-214, which shows that his most recent period of active duty was June 2009 until October 2009.  Prior to that, his most recent active duty was from January 2006 to April 2007.  This discrepancy undermines the adequacy of the examiner's opinion, as the timeline of the Veteran's development of sleep apnea is crucial to determining service connection.  Furthermore, the examiner noted that while the Veteran did gain 25 pounds since separation, he was not morbidly obese.  The examiner's opinion that the weight gain was more likely to contribute to the sleep apnea did not discuss whether or not the Veteran was obese, and did not discuss the appellant's exposure to dust and sand in service.  For those reasons, the examination is not adequate.  
 
The Veteran's wife's statements are competent and credible because they are internally consistent and corroborate those of the appellant and the private clinician.  The Veteran is competent and credible to describe his symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Furthermore, the Veteran is knowledgeable concerning respiratory issues because he was a respiratory specialist.  Therefore, his statements regarding the prevalence of dust and sand and their effect on his breathing carry more weight than they would had they been made by a lay person.  
 
Here, there is some medical evidence that the Veteran's sleep apnea is less likely than not related to his service.  There also is, however, lay evidence placing the onset of sleep apnea in service from the Veteran and lay evidence from him and his wife excluding any sleep apnea prior to his service in Iraq.  There is medical evidence that the appellant did not have sleep apnea prior to deploying to Iraq.  Furthermore, the Veteran has some training in respiratory illness because of his duties as a respiratory specialist and therefore his statements regarding his exposure to sand and dust and its consequences carry more weight than ordinary lay statements.  Therefore, after considering all of the evidence of record, and after finding the statements presented by the appellant and his spouse to be credible, the Board finds that the evidence is in equipoise.  

The United States Court of Appeals for Veterans' Claims has held that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
  
Given the holding of the Court in Wise, the Board finds that service connection is warranted for sleep apnea.  
 
ORDER
 
The claim of entitlement to an increased rating for a right knee disability is dismissed. 
 
The claim of entitlement to service connection for a hearing loss disability is dismissed. 

Entitlement to service connection for obstructive sleep apnea is granted.  
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


